Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-2 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to method for a terminal apparatus for communicating with one or more base station apparatuses, the method comprising the steps of: receiving a Radio Resource Control (RRC) connection reconfiguration message including a Data Radio Bearer (DRB) configuration from the one or more base station apparatuses; and releasing a Packet Data Convergence Protocol (PDCP) entity in a case that information indicating that a full configuration is applied is included in the RRC connection reconfiguration message, a value of an EPS Evolved Packet System (EPS) bearer identity included in the DRB configuration is part of a current configuration of the terminal apparatus, and the PDCP entity is configured on a DRB corresponding to the EPS bearer identity.

Prior arts were found for the independent claims as follows:
Anil Agiwal et al. (US 2020/0213894 A1)
Jing Liu et al. (US 2020/0120750 A1)

Liu discloses an information processing method, a base station, and a terminal, to resolve a problem about how a terminal obtains an NR PDCP configuration in an LTE-NR DC scenario.
	Applicant uniquely claimed the below distinct features in independent claims 1-2 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	A terminal apparatus for communicating with one or more base station apparatuses, the terminal apparatus comprising: 
a receiver configured to receive a Radio Resource Control (RRC) connection reconfiguration message including a Data Radio Bearer (DRB) configuration from the one or more base station apparatuses; and 
a processor configured to release a Packet Data Convergence Protocol (PDCP) entity in a case that
information indicating that a full configuration is applied is included in the RRC connection reconfiguration message, 
a value of an Evolved Packet System (EPS) bearer identity included in the DRB configuration is part of a current configuration of the terminal apparatus, and 
 	Claim 2:
 	A method for a terminal apparatus for communicating with one or more base station apparatuses, the method comprising the steps of: 
receiving a Radio Resource Control (RRC) connection reconfiguration message including a Data Radio Bearer (DRB) configuration from the one or more base station apparatuses; and 
releasing a Packet Data Convergence Protocol (PDCP) entity in a case that 
information indicating that a full configuration is applied is included in the RRC connection reconfiguration message, 
a value of an EPS Evolved Packet System (EPS) bearer identity included in the DRB configuration is part of a current configuration of the terminal apparatus, and 
the PDCP entity is configured on a DRB corresponding to the EPS bearer identity.	 
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412